DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The citation that has been lined out on the IDS dated 12/04/2020 contains a document number that does not match with the inventor nor the publication date.
Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  
In claim 3 line 6, the phrase “at most three quarter” is a grammatical error.
In claim 15 line 8, the phrase “at most three quarter” is a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 7, and 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the carrier feature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehlers (US 2013/0313365).
In re. claim 1, Ehlers teaches a flight attendant seat (21), comprising: a frame (19) that is mountable on a carrier fixture (9) or integrated into the carrier fixture (para [0030]), and at least one seat arrangement (15, 17) integrated into the frame (fig. 2), wherein the frame comprises a lower section , an upper section, and a central section taking up the at least one seat arrangement at least partially (fig. 3), wherein the lower section is formed bent at least in a region adjoining the central section and forms the curved part of a U-shape (fig. 3), the lower section forming a support for the flight attendant seat configured to conduct a load into the carrier fixture (via connection to wall (9)), and wherein the central section forms at least a portion of the substantially straight sides of the U-shape (fig. 3).
In re. claim 5, Ehlers teaches the flight attendant seat according to claim 1, wherein the upper section and the lower section of the frame are formed differently (fig. 3)
In re. claim 6, Ehlers teaches the flight attendant seat according to claim 1, wherein the frame has a surrounding flange section (section attached to wall) (fig. 3).
In re. claim 7, Ehlers teaches the flight attendant seat according to claim 1, wherein the frame is constructed from several congruous frame elements (e.g. curved and straight elements) (fig. 3)
In re. claim 8, Ehlers teaches the flight attendant seat according to any one of claim 1, which comprises two seat arrangements (21, 41) integrated into the frame adjacent to one another (fig. 1).
In re. claim 9, Ehlers teaches a system with: the carrier fixture, and the flight attendant seat according to claim 1 mounted on the carrier fixture or integrated into the carrier fixture (para [0030]).
In re. claim 11, Ehlers teaches the system according to claim 9, wherein the carrier fixture is a monument wall or a partition wall (9) (fig. 3).
In re. claim 12, Ehlers teaches an aircraft (1) (fig. 9) with a flight attendant seat according to claim 1 (para [0053]).
In re. claim 13, Ehlers teaches a method for fitting a flight attendant seat, comprising: - mounting a frame (19) on a carrier fixture (9) or integration of the frame into the carrier fixture (para [0030]), wherein the frame comprises a lower section, an upper section and a central section (fig. 3), wherein the lower section is formed bent at least in a region adjoining the central section, and forms the curved part of a U-shape (fig. 3), the lower section forming a support for the flight attendant seat configured to conduct a load into the carrier fixture (via connection to wall (9)), and wherein the central section forms at least a portion of the substantially straight sides of the U-shape (fig. 3), and - integration of at least one seat arrangement (15, 17) into the frame (fig. 2), in that the seat arrangement is inserted at least partially into the central section of the frame (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ehlers as applied to claim 1 above, and further in view of Kindelberger et al. (US 2,036,529).
In re. claim 2, Ehlers teaches the upper section is formed bent over its entire length (fig. 3).
Ehlers fails to disclose the lower section is formed bent over its entire length.
Kindelberger teaches a symmetrical upper and lower section of the frame (88) (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers to incorporate the teachings of Kindelberger to have the lower section formed bent over its entire length, for the purpose of providing an aesthetic frame configuration through symmetry of the frame elements..

Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers.

In re. claim 3, Ehlers teaches the flight attendant seat according to claim 1, wherein the lower section has a straight central region which connects bent regions of the lower section to one another (fig. 3)
Ehlers fails to disclose  bent regions of the lower section extend in total over more than a quarter of a length of the lower section, and wherein the central region of the lower section occupies at most three quarter of the length of the lower section.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers to have the recited dimensions of the lower section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
In re. claim 4, Ehlers fails to disclose the bent regions of the lower frame section each have a radius of curvature of about 50 to about 150 mm.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers to have the recited dimensions of the radius of curvature of the bent sections, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
In re. claim 15, Ehlers teaches the method according to claim 13, further comprising: - forming the lower section of the frame with a straight central region (fig. 3), which connects bent regions of the lower section to one another and runs substantially parallel to a floor of an aircraft cabin in a fitted state of the flight attendant seat in the aircraft cabin (fig. 3).
Ehlers fails to disclose forming the bent regions of the lower section to extend in total over more than a quarter of a length of the lower section, and forming the central region of the lower section to occupy at most three quarter of the length of the lower section.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers to have the recited dimensions of the lower section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)


Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers as applied to claim 1 and 13 respectively above, and further in view of Burrows (US 2013/0206906).

 In re. claim 10, Ehlers fails to disclose the frame of the flight attendant seat surrounds a through opening formed in the carrier fixture.
Burrows teaches a frame (18) of a flight attendant seat (16) surrounds a through opening (24) formed in the carrier fixture (para [0025]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers to incorporate the teachings of Burrows to have a through opening in the carrier feature, for the purpose of reducing space when the seat is not in use.
In re. claim 14, Ehlers fails to disclose provision of a through opening complementary to the frame in the carrier fixture; - insertion of a first frame element into the through opening from a first side of the carrier fixture; - insertion a second frame element congruous with the first frame element into the through opening from a second side of the carrier fixture opposite to the first side; and fixing the frame elements to one another.
Burrows teaches provision of a through opening (24) complementary to the frame in the carrier fixture (26); insertion of a first frame element into the through opening from a first side of the carrier fixture (portion of frame (18) forward of wall (26)); - insertion a second frame element congruous with the first frame element into the through opening from a second side of the carrier fixture opposite to the first side (portion of frame (18) aft of wall (26)); and fixing the frame elements to one another (shown fixed to one another in figs. 3A-3B).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehlers to incorporate the teachings of Burrows to have the recited through opening in the carrier feature, for the purpose of reducing space when the seat is not in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647